Case 2:20-cv-00974-GRB-AKT Documen t6 Filed 04/27/20 Page 1 of 1 PagelD #: 31

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TONY CACCAVALE and ANTHONY MANGEL LI. Case No: 20-CV-974
individually and on behalf of all others similarly situated,

— STIPULATION OF
Plaintiffs, SUBSTITUTION

-against- Ol’ COUNSEL

HEWLETT-PACKARD COMPANY, HEWLETT

PACKARD ENTERPRISE, CO. and UNISYS
CORPORATION,

Delendants.

IY IS HEREBY STIPULATED and avreed by and between the Plaintiffs, Tony
Caccavale and Anthony Mangelli, subject to the approval of the Court, that Moser Law Firm PC
shall henceforth be substituted as counsel of record for Plaintitfs Tony Caccavale and Anthony

Mangelli in this action, replacing their current counsel of record Certilman Balin Adler &

tlyman. LLP.

 

 

 

 

CERTILMAN Batin Apier & Hyman, LLP Mosrr LAw wirm. PC
q 7 iene

By: By: tS

Sie Steven J. Moser, Esq.
90 Merrick Azaue. oi Fir. 5 Eas Main Street
Last Meadow, NY 11554 Huntington, NY 11743
Tel.: 516-296-7000 Tel.: 516-671-1150
Outing for Plaintiffs Incoming for Plaintiffs
Tony Caccavale and Anthony Mangelli Tony Caccavale and Anthony Mangelli

 

 

: ' oF. Caccahy Consented 1 ee a, aE
onsented to: Wa Anthony Mangelli

mie ed
Tony Caccavale Yes & -Jo-)
— t

SO ORDERED

 

 

 

 

70978221

 
